DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Status of Claims
This Office Action is in response to Applicant’s amendments and remarks filed 12/13/2021 with the Amendment After Final request.  The Applicant has amended claims 1, 4, 9, 12, 17-18, and 22.  The Examiner has further amended claims 1, 9, 17, and 22, and canceled claims 3-4 and 11-12.  Claims 1-2, 5-10, and 13-26 are presently pending and have been determined to be allowable over the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Reply to Applicant’s Remarks
Applicant’s remarks filed 12/13/09/2021 have been fully considered and are addressed as follows:
Independent Claims 1 – 35 U.S.C. § 103 Rejections.
	The Applicant’s arguments are moot.  Based on the Examiner’s amendments, 1-2, 5-10, and 13-26 are allowable.

Reasons for Allowance
Claims 1-2, 5-10, and 13-26 are allowable over the prior art of record.  The closest prior art of record is:
Beaurepaire		US-20200081611-A1;
Choi			US-20150149059-A1;
Gogic et al.		US-20170053530-A1;
Inam et al.			US-20180253976-A1;
MacNeille et al.		US-20170301237-A1;
Nguyen			US-20180174449-A1;
Poursartip			US-6621420-B1;
Roberts et al.		US-20120218126-A1; and
Schuller et al.		US-20210078610-A1.
The following is the examiner’s statement for reasons for allowance:
As per Claim 1 
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	determining, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle . . . and 
	controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  . 
 
As per Claims 2, 4-8
	These claims depend upon claim 1 and are determined to be allowable based on their dependency.
As per Claim 9 
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	determine, by the ego vehicle, a braking distance for the ego vehicle based upon the vehicle external sensors, the vehicle internal sensors, vehicle capabilities, or external V2X input or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	send, from the one or more wireless transceivers to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle; . . . and
	controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  

As per Claims 10, 13-16
	These claims depend upon claim 9 and are determined to be allowable based on their dependency.

As per Claim 17
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	means for determining, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	means for sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle . . . and  
	means for controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  
As per Claims 18-21
	These claims depend upon claim 17 and are determined to be allowable based on their dependency.

As per Claim 22 
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	determine, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	send, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle . . .  and 
	control the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  

As per Claims 23-26
	These claims depend upon claim 22 and are determined to be allowable based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Arnold J. Gum, Reg. No. 63,375 on 28 April 2022.

Listing of Claims 

1. 		(Currently Amended) A method of intersection access by an ego vehicle, comprising: 
	determining, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle; 
	receiving, from the RSU, at the ego vehicle, a second message comprising one or more instructions with respect to intersection access by the ego vehicle, based at least in part upon the braking distance for the ego vehicle; and 
	controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  
2. 		(Previously Presented) The method of intersection access of Claim 1, further comprising sending, by the ego vehicle, a third message, prior to the second message, from the ego vehicle to the RSU, requesting intersection access.  
3. 		(Cancelled) 
4. 		(Cancelled)
5. 		(Original) The method of intersection access of Claim 1, wherein the braking distance for the ego vehicle is shorter in autonomous mode than in manual mode.  
6. 		(Original) The method of intersection access of Claim 1, wherein the first message is a broadcast message.  
7. 		(Original) The method of intersection access of Claim 1, wherein the first message is a point-to-point message.  
8. 		(Original) The method of intersection access of Claim 1, wherein the first message is a Basic Safety Message or a Cooperative Awareness Message.  
9. 		(Currently Amended) An ego vehicle, comprising: 
	one or more wireless transceivers; 
	vehicle internal sensors; 
	vehicle external sensors; 
	a memory; and 
	one or more processors, communicatively coupled to the one or more wireless transceivers, the vehicle internal sensors, the vehicle external sensors, and the memory; 
	wherein the one or more processors are configured to: 
	determine, by the ego vehicle, a braking distance for the ego vehicle based upon the vehicle external sensors, the vehicle internal sensors, vehicle capabilities, or external V2X input or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	send, from the one or more wireless transceivers to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle; 
	receive, from the RSU, at the ego vehicle, using the one or more wireless transceivers, a second message, comprising one or more instructions with respect to intersection access by the ego vehicle, based at least in part upon the braking distance for the ego vehicle; and 
	controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  
10. 	(Original) The ego vehicle of Claim 9, wherein the one or more processors are further configured to send a third message, prior to the second message, from the one or more wireless transceivers to the RSU, requesting intersection access.  
11.		(Cancelled) 
12. 	(Cancelled) 
13. 	(Original) The ego vehicle of Claim 9, wherein the braking distance for the ego vehicle is shorter in autonomous mode than in manual mode.  
14. 	(Original) The ego vehicle of Claim 9, wherein the first message is a broadcast message.  
15. 	(Original) The ego vehicle of Claim 9, wherein the first message is a point-to- point message.  
16. 	(Original) The ego vehicle of Claim 9, wherein the first message is a Basic Safety Message or a Cooperative Awareness Message.  
17. 	(Currently Amended) An ego vehicle, comprising: 
	means for determining, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	means for sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle; 
	means for receiving, from the RSU at the ego vehicle, a second message comprising one or more instructions with respect to intersection access by the ego vehicle, based at least in part upon the braking distance for the ego vehicle; and 
	means for controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  
18. 	(Previously Presented) The ego vehicle of Claim 17, further comprising means for sending, by the ego vehicle, a third message, prior to the second message, from the ego vehicle to the RSU, requesting intersection access.  
19. 	(Original) The ego vehicle of Claim 17, wherein the first message is a broadcast message.  
20. 	(Original) The ego vehicle of Claim 17, wherein the first message is a point-to- point message.  
21. 	(Original) The ego vehicle of Claim 17, wherein the first message is a Basic Safety Message or a Cooperative Awareness Message.  
22. 	(Currently Amended) A non-transitory computer-readable medium, having stored thereon computer-readable instructions to cause one or more processors on an ego vehicle to: 
	[[D]]determine, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	send, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle; 
	receive, from the RSU, at the ego vehicle, a second message comprising one or more instructions with respect to intersection access by the ego vehicle, based at least in part upon the braking distance for the ego vehicle; and 
	control the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  
23. 	(Original) The non-transitory computer-readable medium of Claim 22, further comprising instructions to cause the one or more processors to send a third message, prior to the second message, to the RSU, requesting intersection access.  
24. 	(Original) The non-transitory computer-readable medium of Claim 22, wherein the first message is a broadcast message.  
25. 	(Original) The non-transitory computer-readable medium of Claim 22, wherein the first message is a point-to-point message.  
26. 	(Original) The non-transitory computer-readable medium of Claim 22, wherein the first message is a Basic Safety Message or a Cooperative Awareness Message.


/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668